Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 08-2546

                       VIDAL PASTRANA-LÓPEZ,

                       Plaintiff, Appellant,

                                    v.

              PUERTO RICO FIRE DEPARTMENT, ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, Jr., U.S. District Judge]



                                 Before

                    Torruella, Stahl and Lipez,
                          Circuit Judges.



     Julio C. Alejandro on brief for appellant.
     Irene S. Soroeta-Kodesh, Solicitor General; Leticia
Casalduc-Rabell, Deputy Solicitor General; Zaira Z. Girón-Anadón,
Deputy Solicitor General; Susana I. Peñagarcíano-Brown, Assistant
Solicitor General, on brief for appellees.



                             July 23, 2009
           Per Curiam.         This is an appeal from the dismissal of a

complaint alleging that the lead plaintiff, Vidal Pastrana-López

("Pastrana"),1 was terminated from his position in the Puerto Rico

Fire Department in retaliation for publicly expressing his views

concerning corruption at the Department.              The sole issue on appeal

is   whether   the     district   court      erred   in   determining   that   the

applicable one-year statute of limitations began to run when

Pastrana was notified of his proposed termination and that the

complaint,     filed    more    than   one    year   after   that   notice,    was

therefore untimely.       For the reasons discussed below, we conclude

that the district court did err in that respect--at least on the

present record.

           The parties correctly agree that section 1983 claims

carry a one-year statute of limitations in Puerto Rico, Morán Vega

v. Cruz Burgos, 537 F.3d 14, 20 (1st Cir. 2008); that such claims

accrue "'when the plaintiff knows, or has reason to know of the

injury on which the action is based,'" id. (quoting Marrero-

Gutierrez v. Molina, 491 F.3d 1, 5 (1st Cir. 2007)); and that, in

wrongful discharge cases, a plaintiff has the requisite knowledge

when he "learns of the decision to terminate his employment,"

Rivera-Muriente v. Agosto-Alicea, 959 F.2d 349, 352-54 (1st Cir.




      1
      The other plaintiffs are Pastrana's wife and their conjugal
partnership.

                                       -2-
1992).       The   question   here   is     when    Pastrana    learned   of   that

decision.

             The district court held that Pastrana learned of the

decision on February 23, 2007, when he received a letter from the

Fire Chief, which "put [him] on notice that he was being dismissed,

and as such, marks the date of the accrual of [plaintiffs']

claim[s]."     Although the court acknowledged that Pastrana's "pre-

termination hearing was held at a later date," that fact "d[id] not

alter [the court's] analysis."

             In discounting the later dates of the pre-termination

hearing and of the post-hearing notice of dismissal that followed

it, the district court relied primarily on our decision in Rivera-

Muriente.     That reliance was misplaced.

             In Rivera-Muriente, the plaintiff Rivera's alleged injury

was   that    he   was   deprived    of    his     employment   without   a    pre-

termination hearing.       Rivera-Muriente, 959 F.2d at 353.              We held

that Rivera had notice of that injury when he was "cashiered"

(i.e., given his accumulated vacation pay) and that the statute of

limitations therefore began to run on that date, despite the fact

that he had never received any written notice of his termination or

any pre-termination hearing.          Id. at 353-54.           What mattered, we

held, was that, by that date, he "reliably knew that he had lost

his job."     Id. at 354.




                                          -3-
           By contrast, at least on the present record, it cannot be

said that Pastrana "reliably knew" of his termination when he

received the February 23rd letter.               Rather, according to the

complaint, which is unrefuted by any evidence of the actual letter

itself,   the   letter    was   entitled   "I    Propose   to   Dismiss   You"

(emphasis added).        Only after Pastrana requested and received a

pre-termination hearing, was he notified, by letter dated April 2,

2007,2 of his actual termination.               It was only then that he

"reliably knew" that he had been terminated.                Because       the

plaintiffs filed their complaint within a year of that notice, the

district court erred in holding that the complaint was time-barred.

Accordingly, the dismissal is vacated and the case remanded for

further proceedings.       See 1st Cir. R. 27.0(c).




     2
      The only copy of that notice in the district court record is
in Spanish. Although the appellants included a certified English
translation of that document in their appendix, we cannot consider
it. Sanchez-Figueroa v. Banco Popular, 527 F.3d 209, 214 n.7 (1st
Cir. 2008), cert. denied, 129 S. Ct. 1328 (2009).

                                    -4-